Exhibit 10.1




DOLLAR TREE AND FAMILY DOLLAR
SUPPLEMENTAL DEFERRED COMPENSATION PLAN


1.Name:
This plan shall be known as the “Dollar Tree and Family Dollar Supplemental
Deferred Compensation Plan” (the “Plan”).
2.    Purpose and Intent:
Dollar Tree, Inc. (the “Corporation”) hereby establishes the Dollar Tree and
Family Dollar Supplemental Deferred Compensation Plan, for the purpose of
providing certain of its Employees with the opportunity to defer payment of
certain Base Salary and Bonuses in accordance with the terms and provisions set
forth herein. The Plan is a restatement of the Family Dollar Compensation
Deferral Plan, as amended December 31, 2016. It is the intent of the Corporation
that amounts deferred under the Plan by an Employee shall not be taxable to the
Employee for income tax purposes until the time actually received by the
Employee and that the Plan shall comply with Code Section 409A and the
regulations promulgated thereunder. The Plan is an unfunded plan maintained by
the Corporation primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees as described in
Sections 201(2), 301(a)(3), 401(a)(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). In addition, the Corporation intends for this
plan to comply with the exemption from ERISA’s reporting and disclosure
requirements under Department of Labor Regulation Section 2520.104-23. The
provisions of the Plan shall be construed and interpreted to effectuate the
above described intentions. The terms and conditions of this Plan shall apply
with respect to any deferral elections made under Section 5 on or after June 15,
2017.
3.    Definitions:
For purposes of the Plan, the following terms have the following meanings:
“Account” means the account established to record a Participant’s interest under
the Plan attributable to amounts credited to the Participant pursuant to the
Plan. The Account shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her Beneficiary, pursuant to the Plan.
“Affiliate” means any corporation which, when considered with Dollar Tree, Inc.
would constitute a controlled group of corporations within the meaning of Code
Section 1563(a), determined with regard to Code Sections 1563(a)(4) and
1563(e)(3)(C) or any entity, whether or


34

--------------------------------------------------------------------------------




not incorporated which, when considered with Dollar Tree, Inc. would constitute
a controlled group in accordance with Code Section 414(c) and regulations
promulgated thereunder.
“Base Salary” means the cash base salary payable by the Participating Employer
to an Employee for service during the applicable Plan Year. Base Salary shall
include any salary reduction contributions: (a) to cash or deferred arrangements
under Code Section 401(k), (b) to a cafeteria plan under Code Section 125, or
(c) to a nonqualified deferred compensation plan. Base Salary shall exclude any
bonus compensation, commissions, reimbursements or other expense allowances,
fringe benefits (cash and non-cash), moving expenses, income realized in
connection with equity compensation, welfare benefits, severance payments or
benefits, employer credits or contributions to a nonqualified deferred
compensation plan (other than salary reduction contributions as described
above), or any additional cash compensation or compensation payable in a form
other than cash.
“Beneficiary” means any person or trust designated by a Participant in
accordance with procedures adopted by the Plan Committee to receive the
Participant’s Account in the event of the Participant’s death. If the
Participant does not designate a Beneficiary, the Participant’s Beneficiary is
his or her spouse, or if there is no spouse, his or her estate.
“Bonus” means any cash remuneration earned by a Participant during a Plan Year,
or a designated fiscal year or other performance period, and paid under a
Participating Employer’s bonus program after such amount has been reduced by
required withholding for FICA or any other withholdings or deductions required
by law.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and includes any valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.
“Compensation Committee” means the committee of individuals who are serving from
time to time as the Compensation Committee of the Board of Directors of Dollar
Tree, Inc.
“Disability” means “disability” as defined under applicable laws for purposes of
receiving Social Security benefits.
“Eligible Employee” means an Employee designated as an Eligible Employee
pursuant to Paragraph 5(a).
“Employee” means a common law employee of a Participating Employer.
“Participant” means an Eligible Employee who has elected to defer compensation
under the Plan as provided in Paragraph 5(b).


35



--------------------------------------------------------------------------------




“Participating Employer” means the Corporation and any Affiliate designated by
the Plan Committee.
“Payment Sub-Account” means a portion of a Participant’s Account established by
the Plan Committee to facilitate the administration of distributions under the
Plan.
“Plan Committee” means the Dollar Tree, Inc. Plan Committee, as appointed from
time to time by the Corporation’s Chief Executive Officer.
“Plan Year” means the calendar year.
“Savings Plan” means the Dollar Tree Retirement Savings Plan, as amended from
time to time.
“Separation from Service” means a Participant’s “separation from service” from
the Participating Employers within the meaning of Treasury Regulation Section
1.409A-1(h), or any successor regulations.
4.    Administration:
The Plan Committee shall be responsible for administering the Plan. The Plan
Committee shall have all of the powers necessary to enable it to properly carry
out its duties under the Plan. Not in limitation of the foregoing, the Plan
Committee shall have the power to construe and interpret the Plan and to
determine all questions that arise thereunder. The Plan Committee shall have
such other and further specified duties, powers, authority and discretion as are
elsewhere in the Plan either expressly or by necessary implication conferred
upon it. The Plan Committee may appoint any agents that it deems necessary for
the effective performance of its duties, and may delegate to those agents those
powers and duties that the Plan Committee deems expedient or appropriate that
are not inconsistent with the intent of the Plan. All decisions of the Plan
Committee and the Compensation Committee upon all matters within the scope of
their authority shall be made in the Plan Committee’s or Compensation
Committee’s sole discretion and shall be final and conclusive on all persons,
except to the extent otherwise provided by law.
5.    Eligibility, Deferrals and Account Adjustments:
(a)    Eligibility. For each Plan Year, the Plan Committee or its designee shall
designate which Employees shall be Eligible Employees for the Plan Year;
provided, however, that the determination of Eligible Employees shall be made
consistent with the top hat plan requirements of Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA. An Employee designated as an Eligible Employee with respect
to one Plan Year need not be designated as an Eligible Employee for any
subsequent Plan Year.


36



--------------------------------------------------------------------------------




(b)    Elections to Defer. A person who is an Eligible Employee for a Plan Year
may elect to defer a percentage of the Eligible Employee’s Base Salary for the
Plan Year and a percentage of any Bonus earned commencing during the Plan Year
(even if such Bonus is paid in a later Plan Year). The Plan Committee shall
establish from time to time the minimum and maximum percentages for deferral
elections, which may be different for elections to defer Base Salary and
elections to defer Bonuses and which may vary among groups of Eligible
Employees. Elections to defer Base Salary or Bonuses for a Plan Year must be
made before the first day of the Plan Year in which services were performed to
earn such Base Salary or Bonus; provided that an Eligible Employee, who first
becomes eligible to participate in the Plan after the start of the Plan Year,
may, in the sole discretion of the Plan Committee, make such deferral election,
with respect only to Base Salary or Bonus earned after the date of the election,
within thirty (30) days after first becoming eligible to participate in the Plan
as notified by the Plan Committee. With respect to such 30-day election period
for newly Eligible Employees, an election to defer Bonus will be deemed to apply
to compensation paid for services performed after the election if the election
applies to no more than an amount equal to the total amount of the Bonus for the
performance period multiplied by the ratio of the number of days remaining in
the performance period after the election over the total number of days in the
performance period. All elections made under this Paragraph 5(b) shall be made
in writing on a form, or pursuant to other non-written procedures, as may be
prescribed from time to time by the Plan Committee and shall be irrevocable for
the Plan Year; provided, however, that the Plan Committee may, in its
discretion, determine to cancel a Participant’s deferral election for a Plan
Year due to a hardship withdrawal by the Participant under the Savings Plan or
an unforeseeable emergency withdrawal by the Participant under Paragraph 6(g)
below.
(c)    Performance-Based Compensation. In the discretion of the Plan Committee,
an Eligible Employee may make an election to defer “performance based
compensation” (as defined in Treasury Regulation Section 1.409A-1(e)) pursuant
to the requirements of Treasury Regulation Section 1.409A-2(a)(8).
(d)    Establishment of Accounts. A Participating Employer shall establish (or
cause to be established) an Account for each Participant employed by a
Participating Employer. Each Account shall be designated by the name of the
Participant for whom it is established. The amount of any Base Salary or Bonus
deferred by a Participant shall be credited to the Participant’s Account as soon
as practical after the date the Base Salary or Bonus would have otherwise been
paid to the Participant.
(e)    Account Adjustments for Deemed Investments. The Plan Committee shall from
time to time designate one or more investment vehicle(s) in which the Accounts
of Participants shall be deemed to be invested. Each Participant may designate
the investment vehicle(s) in which his or her Account shall be deemed to be
invested according to the procedures developed by the


37



--------------------------------------------------------------------------------




Plan Committee, except as otherwise required by the terms of the Plan. No
Participating Employer shall be under an obligation to acquire or invest in any
of the deemed investment vehicle(s), and any acquisition of or investment in a
deemed investment vehicle by a Participating Employer shall be made in the name
of the Participating Employer and shall remain the sole property of the
Participating Employer. The Plan Committee may also establish from time to time
a default investment vehicle into which a Participant’s Account shall be deemed
to be invested if the Participant fails to provide investment instructions to
the Plan Committee.
(f)    Timing of Adjustments. The adjustments to Accounts for deemed investments
as provided in Paragraph 5(e) shall be made from time to time at such intervals
as determined by the Plan Committee. The amount of the adjustment shall equal
the amount that the Participant’s Account would have earned (or lost) for the
period since the last adjustment had the Account actually been invested in the
deemed investment vehicle(s) designated by the Participant for the period.
(g)    Other Credits. A Participating Employer may from time to time, in its
sole and exclusive discretion, elect to credit a Participant’s Account with
additional amounts not otherwise contemplated by this Paragraph 5, which amounts
shall be subject to the provisions hereof relating to Account adjustments and
payments. Any such amounts shall be included as part of the Payment Sub-Account
for the Plan Year credited and subject to the Participant’s distribution
election under Paragraph 6(a), or, if the Participant fails to make an election
with respect to Participating Employer credits for the Plan Year, subject to the
Participant’s distribution election with respect to Base Salary deferrals for
the Plan Year.
(h)    Statements of Account. Each Participant shall receive a statement (or
electronic access to a statement) of the Participant’s Account balance no less
frequently than annually.
6.    Distribution Provisions:
(a)    Payment Elections. Subject to Section 6(d) below, a Participant may elect
from among the available forms of payment set forth in Paragraph 6(b) below and
the elected form of payment shall apply to each separate Payment Sub-Account
comprised of the Base Salary and Bonus deferrals and other Participating
Employer credits, if any, for the applicable Plan Year. The payment election
shall be made, and become irrevocable, coincident with the deferral elections
under Paragraph 5(b) above for such Plan Year.
(b)    Available Forms of Payment. A Participant may select from among the
available forms of payment for each Payment Sub-Account for which separate
payment elections are made pursuant to Paragraph 6(a) above. A Participant may
elect from among the following forms of payment for each credit source under the
Plan:


38



--------------------------------------------------------------------------------




(i)    Lump Sum Payment Following Separation from Service or Disability. The
balance of the applicable Payment Sub-Account shall be payable in a single cash
payment as soon as administratively practicable after the earlier of (A) six
months after the Participant’s Separation from Service or (B) the Participant’s
Disability; or
(ii)    Lump Sum Payment In Specified Year. The balance of the applicable
Payment Sub-Account shall be payable in a single cash payment during the first
90 days of the calendar year elected by the Participant; or
(iii)    Annual Installments Following Separation from Service or Disability.
The balance of the applicable Payment Sub-Account shall be payable in annual
installments over a period of two (2) to five (5) years as selected by the
Participant and shall commence upon the earlier of (A) the first day of the
seventh month after the date of the Participant’s Separation from Service or (B)
the date of the Participant’s Disability. Subsequent installment payments shall
be made in each subsequent calendar year until the balance of the Payment
Sub-Account is paid in full; or
(iv)    Annual Installments Commencing In Specified Year. The balance of the
applicable Payment Sub-Account shall be payable in annual installments over a
period of two (2) to five (5) years as selected by the Participant commencing
during the first 90 days of the calendar year elected by the Participant.
Subsequent installment payments shall be made in each subsequent calendar year
until the balance of the Payment Sub-Account is paid in full.
A Participant who fails to make a payment election for a Payment Sub-Account in
accordance with the provisions of this Paragraph 6(b) shall be deemed to have
elected for such Payment Sub-Account a lump sum payment following Separation
from Service or Disability. Notwithstanding the foregoing, the Plan Committee
may limit the number of installment payments that a Participant may elect under
Section 6(b)(iii) and (iv) for any Plan Year.
(c)    Subsequent Changes to Payment Elections. A Participant who is in the
active service of a Participating Employer may change the timing or form of
payment elected under Paragraph 6(b) above, or the timing or form of payment
subsequently elected under this Paragraph 6(c), with respect to a Payment
Sub-Account only if (i) such election is made at least twelve (12) months prior
to the date the payment of the Payment Sub-Account would have otherwise
commenced; (ii) such election will not take effect for at least twelve (12)
months; and (iii) the effect of such election is to defer commencement of such
payments by at least five (5) years.


39



--------------------------------------------------------------------------------




(d)    Default Lump Sum Payment. Notwithstanding any provision herein to the
contrary, with respect to deferrals under the Plan beginning in calendar year
2017, a Participant’s entire Sub-Account balance shall be payable in a single
cash payment on the first day of the seventh month after the Participant’s
Separation from Service if, as of the Participant’s date of Separation from
Service, the balance of the Participant’s Sub-Account, along with any other
account balance nonqualified deferred compensation plans that would be
aggregated under Treasury Regulation Section 1.409A-1(c), is less than $100,000.
With respect to amounts deferred under the Plan prior to 2017, such amounts will
be payable in a single cash payment on the first day of the seventh month
following the Participant’s Separation from Service if such deferrals are less
than $25,000.
(e)    Installments. If amounts are payable to a Participant in the form of
annual installments, the first annual installment shall be paid commencing per
the applicable election set forth in Paragraph 6(b) above, and each subsequent
annual installment shall be paid in each subsequent calendar year until the
applicable Sub-Account is paid in full. The amount payable on each payment date
shall be equal to the balance of the applicable Sub-Account on the applicable
payment date divided by the number of remaining installments (including the
installment then payable).
(f)    Death. If a Participant dies after having commenced installment payments,
any remaining unpaid installment payments shall be paid to the Participant’s
Beneficiary as and when they would have otherwise been paid to the Participant
had the Participant not died. If a Participant Separates from Service due to
death, the Participant’s Account shall be payable to the Participant’s
Beneficiary commencing as soon as administratively practicable after the
Participant’s death in the form of either a single cash payment or two (2) to
five (5) annual installments as elected by the Participant pursuant to this
Paragraph 6(f). Notwithstanding the foregoing, the Plan Committee may limit the
number of installment payments that a Participant may elect under this Section
6(f). Such payment method election shall be made by the Participant at such time
or times and pursuant to such procedures as the Plan Committee may establish
from time to time consistent with the requirements of Code Section 409A. If a
Participant fails to make a payment method election under this Paragraph 6(f),
the method of payment to the Beneficiary shall be a single cash payment.
(g)    Withdrawals on Account of an Unforeseeable Emergency. A Participant who
is in active service with a Participating Employer may, if permitted by the Plan
Committee, receive a distribution of all or any part of the amounts previously
credited to the Participant’s Account in the case of an “unforeseeable
emergency.” A Participant requesting a payment pursuant to this Paragraph 6(g)
shall have the burden of proof of establishing, to the Plan Committee’s
satisfaction, the existence of an “unforeseeable emergency” and the amount of
the payment needed to satisfy the same. In that regard, the Participant must
provide the Plan Committee with such financial data and information as the Plan
Committee may request. If the Plan Committee determines that a payment should be


40



--------------------------------------------------------------------------------




made to a Participant under this Paragraph 6(g), the payment shall be made
within a reasonable time after the Plan Committee’s determination of the
existence of the “unforeseeable emergency” and the amount of payment so needed,
but not later than 60 days after such determination. As used herein, the term
“unforeseeable emergency” means a severe financial hardship to a Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of the spouse or a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that constitute an “unforeseeable emergency”
shall depend upon the facts of each case, but, in any case, payment may not be
made to the extent that the hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by cessation of deferrals under
the Plan. Examples of what are not considered to be “unforeseeable emergencies”
include the need to send a Participant’s child to college or the desire to
purchase a home. Withdrawals of amounts because of an “unforeseeable emergency”
may not exceed an amount reasonably needed to satisfy the emergency need.
(h)    Other Payment Provisions. To be effective, any elections under Paragraph
6 herein shall be made on such form, at such time and pursuant to such
procedures as determined by the Plan Committee in its sole discretion from time
to time. Any deferral or payment hereunder shall be subject to applicable
payroll and withholding taxes. In the event any amount becomes payable under the
provisions of the Plan to a Participant, Beneficiary or other person who is a
minor or an incompetent, whether or not declared incompetent by a court, such
amount may be paid directly to the minor or incompetent person or to such
person’s fiduciary (or attorney-in-fact in the case of an incompetent) as the
Plan Committee, in its sole discretion, may decide, and the Plan Committee shall
not be liable to any person for any such decision or any payment pursuant
thereto.
7.    Amendment, Modification and Termination of the Plan:
The Plan Committee or the Compensation Committee shall have the right and power
at any time and from time to time to amend the Plan in whole or in part and the
Compensation Committee shall have the sole right and power to at any time to
terminate the Plan; provided, however, that no amendment or termination may
reduce the amount actually credited to a Participant’s Account on the date of
the amendment or termination, or further defer the due dates for the payment of
the amounts, without the consent of the affected Participant. Notwithstanding
any provision of the Plan to the contrary but only to the extent permitted by
Code Section 409A, in connection with any termination of the Plan the
Compensation Committee, or its delegate, shall have the authority to cause the
Accounts of all Participants (and Beneficiaries of any deceased Participants) to
be paid in a single cash payment as of a date determined by the Compensation
Committee, or its delegate, or to otherwise accelerate the payment of all
Accounts in such manner as the Plan Committee


41



--------------------------------------------------------------------------------




determines in its discretion to the extent compliant with Treasury Regulation
Section 1.409A-3(j)(4). Accordingly, the Compensation Committee may terminate
the Plan and accelerate distribution under the Plan in accordance with the
following:
(a)    the termination of the Plan within twelve (12) months of a corporate
dissolution or with the approval of a bankruptcy court as provided in Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A); or
(b)    the termination of the Plan within the thirty (30) days preceding or the
twelve (12) months following a change in control, as provided in Treasury
Regulation Section 1.409A-3(j)(4)(ix)(B); or
(c)    the termination of the Plan, provided that the termination does not occur
proximate to a downturn in the financial health of the Corporation, if all
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) are terminated, and all payments other than payments that
would be payable under the terms of the Plan if the termination had not occurred
are made within twelve (12) months of the Plan termination, and all payments are
made within twenty-four (24) months of the Plan termination, and no new
arrangement that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) is adopted within three (3) years following the Plan
termination, as provided in Treasury Regulation Section 1.409A-3(j)(4)(ix)(C);
or
(d)    such other events and conditions as the IRS may prescribe in generally
applicable published regulatory or other guidance under Code Section 409A.
8.    Claims Procedures:
Claims for benefits under the Plan shall be addressed pursuant to the claims
procedures applicable under the Savings Plan. Any decision pursuant to such
claims procedures shall be final and conclusive upon all persons interested
therein, except to the extent otherwise provided by applicable law. A claimant
must exhaust the claims procedures in the Plan prior to filing suit in court.
9.    Indemnity of Compensation Committee and Plan Committee:
The Participating Employers shall indemnify and hold harmless the Compensation
Committee and the Plan Committee (and each individual member thereof) and any
Employee to whom the duties of the Compensation Committee and/or the Plan
Committee may be delegated from and against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to the Plan, except in the case of willful misconduct by the Compensation
Committee or the Plan Committee (or any individual member thereof) or any such
Employee.


42



--------------------------------------------------------------------------------




10.    Notice:
Any notice or filing required or permitted to be given to the Plan Committee
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, postage pre-paid, to the address below:
Dollar Tree, Inc.
Attn: Dollar Tree, Inc. Human Resources Department (with a copy to Law
Department)
500 Volvo Pkwy
Chesapeake, VA 23320
Any notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, postage pre-paid, to
the last known address of the Participant.
11.    Applicable Law:
The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of the
Commonwealth of Virginia.
12.    Compliance With Code Section 409A:
The Plan is intended to comply with Code Section 409A and the applicable
Treasury Regulations and other guidance thereunder, including the requirements
of Treasury Regulation Section 1.409A-3(i)(2) (or any successor provision), and
to avoid any additional tax thereunder. Notwithstanding any provision of the
Plan to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent.
(a)    Acceleration of Payment. No person may accelerate the time or schedule of
any Plan payment or amount scheduled to be paid under the Plan, provided that
the Plan Committee, in its sole discretion and without any Participant
discretion or election, may elect to accelerate the time or schedule of payment
from the Plan in any or all of the circumstances described in Treasury
Regulation Section 1.409A-3(j)(4)(ii) through (xiv) to the extent permitted
therein, including, without limitation, payment of vested amounts to a person
other than the Participant to the extent necessary to fulfill the terms of a
domestic relations order (as defined in Code Section 414(p)(1)(B)) or payment of
the amount required to be included in income for the Participant as a result of
failure of this Plan at any time to meet the requirements of Code Section 409A
with respect to the Participant.


43



--------------------------------------------------------------------------------




(b)    Delay of Payment. The Plan Committee may delay payment of a benefit
hereunder in any or all of the circumstances described in Treasury Regulation
Section 1.409A-2(b)(7), including, without limitation, events and conditions as
the IRS may permit in generally applicable published regulatory or other
guidance under Code Section 409A and payments of vested amounts that the Plan
Committee reasonably anticipates will be subject to the application of Code
Section 162(m) or will violate Federal securities laws or other applicable law;
provided, however, that any such delayed payment of vested amounts will be made
at the earliest date at which the Plan Committee reasonably anticipates that the
making of the payment of vested amounts would not cause such a violation.
13.    Miscellaneous:
A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant. In that regard and except as provided in
Paragraph 12(a) above, no part of any amounts credited or payable hereunder
shall, prior to actual payment, (i) be subject to seizure, attachment,
garnishment or sequestration for the payment of debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, (ii) be
transferable by operation of law in the event of the Participant’s or any
person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. The Plan shall be an unsecured and
unfunded arrangement. To the extent the Participant acquires a right to receive
payments from the Participating Employers under the Plan, the right shall be no
greater than the right of any unsecured general creditor of the Participating
Employers. Nothing contained herein may be deemed to create a trust of any kind
or any fiduciary relationship between a Participating Employer and any
Participant. Designation as an Eligible Employee or Participant in the Plan
shall not entitle or be deemed to entitle the person to continued employment
with the Participating Employers. Obligations incurred by the Corporation
pursuant to this Plan shall be binding upon and inure to the benefit of the
Corporation, its successors and assigns, and each Participant and any
Beneficiary or other successor in interest of a Participant.
IN WITNESS WHEREOF, this Instrument is executed by the respective duly
authorized officers of DOLLAR TREE, INC. on the 16th day of August, 2017, to be
effective June 15, 2017.
DOLLAR TREE, INC.
By: /s/ Bob Sasser
Title: Chief Executive Officer




44

